                                                                                 Case 2:20-cv-01574-JCM-BNW Document 24
                                                                                                                     23 Filed 08/25/21
                                                                                                                              08/24/21 Page 1 of 5



                                                                            1    JAMES D. URRUTIA, ESQ.
                                                                                 Nevada Bar No. 12885
                                                                            2
                                                                                 E-Mail: james@mwinjury.com
                                                                            3    BREANNE K. HARTMANN, ESQ.
                                                                                 Nevada Bar No. 13889
                                                                            4    E-Mail: bree@mwinjury.com
                                                                            5
                                                                                 MAINOR WIRTH, LLP
                                                                                 6018 S. Ft. Apache Rd., Ste. 150
                                                                            6    Las Vegas, Nevada 89148
                                                                                 Phone: (702) 464-5000
                                                                            7    Fax: (702) 463-4440
                                                                            8
                                                                                 Attorneys for Plaintiff, Ruth Apple

                                                                            9                                UNITED STATES DISTRICT COURT
                                                                            10
                                                                                                                      DISTRICT OF NEVADA
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                                                                                   CHERYL D. WESLEY, an Individual,                    CASE NO: 2:20-cv-1574-JCM-BNW
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12
                                                                                                         Plaintiff,                    STIPULATION AND PROPOSED
MAINOR WIRTH, LLP




                                                                            13
                                                                                   vs.                                                 ORDER TO EXTEND DISCOVERY
                                                                            14                                                         DEADLINES (FOURTH REQUEST)
                                                                                   99 CENTS ONLY STORES LLC, a
                                                                            15     Foreign Limited-Liability Company; ROE
                                                                                   MAINTENANCE COMPANIES 1-10;
                                                                            16
                                                                                   ROE CLEANING COMPANIES 1-10;
                                                                            17     DOE INDIVIDUALS 1-10; DOE
                                                                                   EMPLOYEES 1-10; and ROE BUSINESS
                                                                            18     ENTITIES 1-20, inclusive,
                                                                            19
                                                                                                              Defendants.
                                                                            20

                                                                            21
                                                                                         Plaintiff, CHERYL D. WESLEY, and Defendant, 99 CENTS ONLY STORES LLC, by
                                                                            22
                                                                                 and through their attorneys of record, hereby stipulate to extend the deadlines (fourth request) in
                                                                            23
                                                                                 the current scheduling order and discovery plan in this matter for a period of ninety (60) days for
                                                                            24
                                                                                 the reasons explained herein.
                                                                            25
                                                                                 ///
                                                                            26
                                                                                 ///
                                                                            27
                                                                                 ///
                                                                            28



                                                                                                                                  1
                                                                                 Case 2:20-cv-01574-JCM-BNW Document 24
                                                                                                                     23 Filed 08/25/21
                                                                                                                              08/24/21 Page 2 of 5



                                                                            1                                                  I.
                                                                            2                         STATEMENT OF DISCOVERY COMPLETED
                                                                            3          The following Discovery has been completed by the parties:
                                                                            4      •   On September 14, 2020, the parties filed a Joint Status Report.
                                                                            5      •   On September 18, 2020, Plaintiff and Defendant served their NRCP 16.1 Initial
                                                                            6          Disclosures, Defendant served written discovery requests to Plaintiff, and Plaintiff served
                                                                            7          the Notice of Deposition and Requests for Production of Documents to Defendant’s
                                                                            8          NRCP 30(b)(6) Representative.
                                                                            9      •   On September 29, 2020, the parties filed a Stipulated Protective Order.
                                                                            10     •   On October 19, 2020, Plaintiff responded to Defendant’s written discovery requests.
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11     •   On October 27, 2020, Plaintiff served her first supplement to NRCP 16.1 Disclosures.
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12     •   On November 6, 2020, Defendant served its first and second supplements to NRCP 16.1
MAINOR WIRTH, LLP




                                                                            13         Disclosures.
                                                                            14     •   On November 13, 2020, Defendant responded to Plaintiff’s Requests for Production of
                                                                            15         Documents.
                                                                            16     •   On November 16, 2020, Defendant took Plaintiff’s deposition.
                                                                            17     •   On December 7, 2020, Plaintiff provided a limited medical authorization for Defendant.
                                                                            18     •   On December 10, 2020, Defendant served its third supplement to NRCP 16.1 Disclosures.
                                                                            19     •   On December 17, 2020, Defendant served its fourth supplement to NRCP 16.1
                                                                            20         Disclosures.
                                                                            21     •   On December 23, 2020, Defendant served its fifth supplement to NRCP 16.1 Disclosures.
                                                                            22     •   On February 4, 2021, Plaintiff provided a limited medical authorization for Defendant.
                                                                            23     •   On February 18, 2021, Plaintiff provided a limited medical authorization for Defendant.
                                                                            24     •   On March 1, 2021, Defendant served its sixth supplement to NRCP 16.1 Disclosures.
                                                                            25     •   On March 4, 2021, Defendant served its seventh supplement to NRCP 16.1 Disclosures.
                                                                            26     •   On March 17, 2021, Plaintiff took the deposition of Robert Holmes, Defendant’s NRCP
                                                                            27         30(b)(6) Representative.
                                                                            28     •   On May 13, 2021, Defendant served its eleventh supplement to NRCP 16.1 Disclosures.


                                                                                                                                2
                                                                                 Case 2:20-cv-01574-JCM-BNW Document 24
                                                                                                                     23 Filed 08/25/21
                                                                                                                              08/24/21 Page 3 of 5



                                                                            1          •   On June 1, 2021, Defendant served its twelfth supplement to NRCP 16.1 Disclosures.
                                                                            2          •   On June 28, 2021, Defendant had Dr. Reynold Rimoldi perform an Independent Rule 35
                                                                            3              Examination of Plaintiff.
                                                                            4                                                       II.
                                                                            5                       DISCOVERY YET TO BE COMPLETED AND REASONS
                                                                            6                                   FOR EXTENSION OF DISCOVERY
                                                                            7              The following Discovery is outstanding:
                                                                            8          •   The parties intend to supplement to initial disclosures.
                                                                            9          •   Written discovery to Defendant.
                                                                            10         •   Experts expert disclosures to be completed.
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11         •   Rebuttal expert disclosures to be completed.
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12         •   Depositions of Defendant’s witness(es) and employees.
MAINOR WIRTH, LLP




                                                                            13         •   Depositions of percipient witness(es).
                                                                            14         •   Depositions of Plaintiff’s treating provider(s).
                                                                            15         •   Obtaining Plaintiff’s imaging films for expert(s).
                                                                            16         •   Expert deposition(s).
                                                                            17         •   Additional follow-up written discovery to be completed, if necessary.
                                                                            18             This stipulation is made for good cause and not for the purposes of delay. The parties are
                                                                            19   working diligently to attempt to adhere to the current discovery deadlines. However, counsel for
                                                                            20   Plaintiff has changed. Due to the change of Plaintiff’s counsel, additional time is needed to
                                                                            21   prepare for the expert disclosure deadline.
                                                                            22             The parties also respectfully request, in light of COVID-19 and the District of Nevada’s
                                                                            23   Temporary General Order 2020-03, the deadlines for discovery be extended for a period of sixty
                                                                            24   (60) days to complete the outstanding discovery mentioned above.
                                                                            25   ///
                                                                            26   ///
                                                                            27   ///
                                                                            28   ///


                                                                                                                                     3
                                                                                 Case 2:20-cv-01574-JCM-BNW Document 24
                                                                                                                     23 Filed 08/25/21
                                                                                                                              08/24/21 Page 4 of 5



                                                                            1                                                    III.
                                                                            2          PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY AND
                                                                            3                          AMENDMENTS TO OTHER PRE-TRIAL DATES
                                                                            4           DISCOVERY & MOTIONS                      CURRENT                      PROPOSED
                                                                            5                                                    DEADLINE                     DEADLINE
                                                                            6          Discovery Deadline                          11/2/2021                    1/3/2022
                                                                            7          Initial Expert Disclosures                  9/3/2021                     11/3/2021

                                                                            8          Rebuttal Expert Disclosures                 10/5/2021                    12/6/2021

                                                                            9
                                                                                       Dispositive Motions                         12/3/2021                    2/1/2022
                                                                                       Joint Pretrial Order                       12/30/2021                    2/28/2022
                                                                            10
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                                          Based on the foregoing, the parties respectively request the Court issue an Order extending
                                                                            12
                                                                                 the current Scheduling Order to the Discovery Schedule set forth above.
MAINOR WIRTH, LLP




                                                                            13
                                                                                          IT IS SO STIPULATED.
                                                                            14
                                                                                 DATED this 24th day of August, 2021.                  DATED this 24th day of August, 2021.
                                                                            15
                                                                                  MAINOR WIRTH, LLP                                    BRANDON | SMERBER LAW FIRM
                                                                            16

                                                                            17    /s/ Breanna Hartmann                                 /s/ Jeffrey Orr
                                                                                  ____________________________________                 ____________________________________
                                                                            18    JAMES D. URRUTIA, ESQ.                               LEW BRANDON, JR., ESQ.
                                                                                  Nevada Bar No. 12885                                 Nevada Bar No. 5880
                                                                            19
                                                                                  BREANNA K. HARTMANN, ESQ.                            JEFFREY ORR, ESQ.
                                                                            20    Nevada Bar No. 13889                                 Nevada Bar No. 7854
                                                                                  6018 S. Fort Apache Rd., Ste. 150                    REBECCA SMITH, ESQ.
                                                                            21    Las Vegas, NV 89148                                  Nevada Bar No. 14955
                                                                                  Attorneys for Plaintiff,                             139 East Warm Springs
                                                                            22
                                                                                  Cheryl Wesley                                        Las Vegas, NV 89119
                                                                            23                                                         Attorneys for Defendant,
                                                                                                                                       99 Cents Only Stores LLC
                                                                            24
                                                                                 ///
                                                                            25
                                                                                 ///
                                                                            26
                                                                                 ///
                                                                            27
                                                                                 ///
                                                                            28



                                                                                                                                   4
                                                                                 Case 2:20-cv-01574-JCM-BNW Document 24
                                                                                                                     23 Filed 08/25/21
                                                                                                                              08/24/21 Page 5 of 5



                                                                            1                                               ORDER
                                                                            2          IT IS HEREBY ORDERED THAT the scheduling order be amended as follows:
                                                                            3        DISCOVERY & MOTIONS                           OLD                      NEW
                                                                            4                                                 DEADLINE                   DEADLINE
                                                                            5      Discovery Deadline                          11/2/2021                   1/3/2022
                                                                            6      Initial Expert Disclosures                   9/3/2021                  11/3/2021

                                                                            7      Rebuttal Expert Disclosures                 10/5/2021                  12/6/2021

                                                                            8
                                                                                   Dispositive Motions                         12/3/2021                   2/1/2022
                                                                                   Joint Pretrial Order                       12/30/2021                  2/28/2022
                                                                            9

                                                                            10
                                                                                                          DATED this _____ day of _____________, 2021.
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12
                                                                                                                                      _________________________
MAINOR WIRTH, LLP




                                                                            13
                                                                                                                                      FEDERAL COURT JUDGE
                                                                            14   Respectfully submitted by:
                                                                                                                                 Order
                                                                            15   James D. Urrutia, Esq.
                                                                                 NevadaITBar
                                                                                          IS ORDERED
                                                                                             No. 12885 that ECF No. 23 is GRANTED. However, the parties are
                                                                            16         advised
                                                                                 Breanne        that theEsq.
                                                                                          K. Hartmann,     Court does not intend to continue granting discovery
                                                                                 Nevadaextensions,  unless there are exceptional circumstances demonstrating good
                                                                                         Bar No. 13889
                                                                            17
                                                                                 MAINORcause.  The parties
                                                                                            WIRTH,     LLP should also be aware that under LR IA 11-6(d),
                                                                            18   6018 S. Fort Apachewithdrawal,
                                                                                       "Discharge,     Road, Suiteor
                                                                                                                   150
                                                                                                                     substitution of an attorney will not alone be reason
                                                                                 Las Vegas,  NV 89148
                                                                                       for delay of pretrial proceedings, discovery, the trial, or any hearing in the
                                                                            19   Attorneys for Plaintiff, Ruth Apple
                                                                                       case."
                                                                            20
                                                                                                            IT IS SO ORDERED
                                                                            21
                                                                                                            DATED: 6:57 pm, August 25, 2021
                                                                            22

                                                                            23

                                                                            24                              BRENDA WEKSLER
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                            25

                                                                            26

                                                                            27

                                                                            28



                                                                                                                               5
